 In the Matter of SIMPSON STEEL COMPANYandUNITED STEELWORKERSOF AMERICA,C.I.0.Case No. 21-B-2555.-Decided January 22, 1945Mr. A. F. Simpson, Jr.,of Los Angeles, Calif., for the Company.Mr. Gilbert 0. Anaya,of Maywood, Calif., for the CIO.Mr. Lester 0. Wilson,of Los Angeles, Calif.; for the-Engineers.Mr. David Sokol,of Los Angeles, Calif., for the Council.Messrs. H. 0. HoutrowandT. A. Kettering,of Los Angeles, Calif.,for Local 92.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of Simp-son Steel Company, Los Angeles, California, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Charles M. Ryan, Trial Examiner.Said hearing was held at Los Angeles, California, on December 28,1944.The Company, the CIO, International Union of Operating En-gineers, Local Unions Nos. 12 and 63, AFL, herein called the En-gineers,' Los Angeles Metal Trades Council, AFL, herein called theCouncil, InternationalBrotherhood of Boilermakers, Iron ShipBuilders,Welders and Helpers of America, Local 92, AFL, hereincalled Local 92, appeared and participated.2All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial error'At the hearing,the Trial Examiner granted the motion of the Engineers to intervene.sAlthoughserved with Notice of Hearing,International Association of Bridge,Struc-tural and Ornamental Iron Workers,Local UnionNo 509,herein called Local No. 509 didnot appearHouuever,the Council appeared on behalf ofboth LocalNo 509 and Local 92,«hich, as noted above,also appeared and participated in the hearing.60 N. L.R. B., No. 36.182 SIMPSON STEELCOMPANY183and arehereby affirmed.All parties were afforded an opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSimpson Steel Company, a partnership consisting of A. F. Simpson,Jr., and R. N. Simpson, is engaged in the manufacture of parts forships in Los Angeles, California.The only plant involved in thisproceeding is the East 26th Street plant.The production of the Com-pany is valued at more than $250,000 annually.All parts producedby the Company are used on ships manufactured for the United StatesGovernment and whichsailthe high seas.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Los Angeles Metal Trades Council, International Association ofBridge Structural and Ornamental Iron Workers, Local Union No.509, International Union of Operating Engineers, Local Unions Nos.12 and 63, and International Brotherhood of Boilermakers, Iron Ship-builders,Welders and Helpers of America, Local 92, affiliated with theAmerican Federation of Labor, are labor organizations admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of its employees until the CIOhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.'8The Field Examiner repolted that the CIO submitted 88 petitions and authorizationcards , that the names of 75 persons appearing on the cards were listed on the Company'spay roll of December 3, 1944,whichcontained the names of 239 employees in the appro-priate unit,and that the cards were dated October and November 1944.The Council submitted 104 authorization cards and dues recordsThe names of 69persons appearing on the cardswerecontained in the aforesaid pay roll.The cards weredated October and December 1944The Engineers submitted two dues'recordsThe names of two persons appearing on thecards were contained on the aforesaid pay roll, which contained the names of approxi-mately five in the unit contended for as appropriate.The cards were dated October1944. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe CIO contends that a unit of all the production and maintenanceemployees of the Company at its East 26th Street plant but excludingoutside truck drivers, guards, clerical employees and supervisory em-ployees would be appropriate.The Company agrees with this con-tention.The Council agrees with the above unit, but would furtherexclude crane operators.The Engineers contends that a unit coin-prising only crane operators would be appropriate.The record shows that-there is one electric crane, one crawler craneand one rubber tired crane in the yard.There are approximately sixcrane operators.They are under the supervision of the general fore-man who supervises all of the other production employees.We haveon several occasions found, and we here find, that crane operators'do.not form a sufficiently skilled group to constitute a craft, nor are theyso skilled or homogeneous as to constitute a separate unit appropriatefor collective bargaining.hWe find that all production and maintenance employees of the East26th Street plant of the Company but excluding all plant guards,clerical employees, outside truck drivers and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company requests that the pay roll to be used in determiningeligibility be one prior to the hearing. Inasmuch as no valid reasonis shown for the use of such pay roll, we shall direct that the questionconcerning representation which has arisen be resolved by an electionby secret ballot among the employees in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.,'Matter of Bethlehem-Hingham Shipyard, Inc.,54 N L. R B 631, and cases cited therein. SIMPSON STEELCOMPANYDIRECTION OF ELECTION185By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining, with Simpson SteelCompany, Los Angeles, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Steel-workers of America, C. I. 0., or by Los Angeles Metal Trades Council,A. F. L.5 for the purposes of collective bargaining, or by neither.5The Council is placed on the ballot as appearing for Local 92 and Local 509TheEngineers stated that it did not desire a place on the ballot in the event the Board foundinappropriate the unit which it here sought.